DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 10/22/2021.
 Claims 1, 3-7, 9 and 11-17 are amended.
Claims 2, 8 and 10 are cancelled.
Claims 1, 3-7, 9 and 11-17 are pending in the current application. 
Response to Arguments
Applicant’s arguments filed 10/22/2021 have been considered but are not persuasive.  Applicant argues that the recovery vehicle (RV) 130 of the prior art of Stenson, US 7854569 is not an autonomous operating vehicle and that it is tethered to the surface vessel 110 and that it does not comprise its own drive.  The examiner disagrees. Stenson discloses in Column 2, lines 61 -64 “Note that the RV may be guided and propelled using any number of mechanical devices, such as steerable water jets, steerable propellers, and one or more propellers with rudders”.  The examiner considers these systems disclosed to be drives.  Further disclosure by Stenson in Column 3, lines 1-4 “Still also note that, in lieu of a human operator, the RV 130 may be guided automatically using sensor and computer control equipment located on platform 110 and/or on the RV 130.  Such disclosures is considered by the examiner to encompass autonomous operation of RV 130.   Finally autonomous operation of a vehicles, whether a single vehicle or multiple vehicles in conjunction with each other is just an extension of known control systems and programming.  While the programming 
The examiner has modified the previous rejection to specify the drive system is comprised on the RV 130 and not the surface vehicle 110.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stenson et al., US 7854569.
Regarding claim 1 and 9:  Stenson discloses an autonomous system comprising an autonomous underwater vehicle 230 and an autonomous recovery apparatus 130 for the autonomous underwater vehicle, comprising:

a unit 132 for launch and recovery of the autonomous underwater vehicle 230,
wherein the recovery apparatus 130 is configured to be operated in an autonomous manner (see Column 2, line 58-Column 3, line 4);
wherein the autonomous underwater vehicle 230 is configured to be operated independent from the recovery apparatus 130; and
wherein the autonomous recovery apparatus comprises a sensor system (See Figure 3) as well as a control unit 410 (See Figure 4), wherein the control unit is configured to perform semi-autonomous or autonomous control of the recovery apparatus based on data from the sensor system and wherein the control unit is configured to autonomously launch and/or recover the autonomous underwater vehicle. 
Stenson does not explicitly disclose a range of the drive that is more than 5 nautical miles, however autonomous vessels commonly operate beyond 5 nautical miles ranges and extending the range requires increase in propulsive/electrical/ and signal transmission capabilities all which are well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to design the operational range of the RV 130 with a range greater than a five miles.  The motivation for doing so is to increase the operational functionality of the system to meet normal or expected operating ranges.
Regarding clams 3-7, 16 and 17:  The claimed features of the drive, combustion engine and fuel tank, electric motor, battery, energy generator, two juxtaposed ship propellers and controller functionality are common features well known in the art as steering and propulsion mechanisms for vessel, AUVs or ROVs. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stenson in further view of Ryuh et al. US 20150251739.
Stenson discloses the invention set forth above but does not explicitly disclose the recovery apparatus is configured to supply the AUV with electric energy for charging the AUV, or wherein the recovery apparatus comprises a GPS receiver or a repeater configured to forward navigation signals and control signals to the AUV.  Ryuh discloses an AUV docking unit that includes a charging unit #121 for charging the AUV, and GPS unit that recognizes the position of the AUV and communicates with the AUV (see paragraph 63 and 90) to request return of the AUV.  It would have been obvious to one of ordinary skill in the art to modify the recovery apparatus of Stenson to use GPS and control signals to track and control the AUV and to charge the AUV when the AUV returns to the recovery apparatus. Doing so uses known GPS signals and control signals and for controlling operations of the AUV and for recharging the AUV when it returns to the recovery apparatus.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stenson in further view of Bailey and Luccioni et al., US 20090308299.  Stenson discloses the invention set forth above but does not disclose the recovery apparatus comprises two hulls and a net between the hulls.  Bailey discloses a two hulled recovery apparatus for receiving an AUV including two hulls on the recovery apparatus and a pair of rails with rollers which can be lowered or raised (see piston cylinders attached to the rails in Fig.2 to aid in recovery of the underwater vehicle) as well as a variety of position determiners.  Bailey does not explicitly disclose a net arranged between the two hulls for receiving the AUV wherein the net can be lowered from a non-lowered state to a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617